Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	In the claims filed on January 13, 2021, claims 1-20 are pending.

Claim Objections
Claim 20 is objected to because of the following informalities:  line 6 should include “and” after “;”.  Appropriate correction is required.

Drawings
The drawings are objected to because the boxes in FIGS. 1-3 and 5 do not include descriptive labels. As an example, box 102 should include the label “controller”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the first and second voltages" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which voltages are being used to determine a difference. Because claim 11 recites “a first voltage of the first battery cell and a second voltage of the second battery cell”, the first and second voltage will be interpreted as being from the first and second battery cell, respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-8, 12-13 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Chen et al. WO2018068523A1.
Regarding claim 1, Chen discloses a device (Chen; FIG. 7) that includes a circuit coupled to a first battery cell (31a) and a second battery cell (31b) connected in series arrangement (Chen; FIG. 7). 
Chen discloses a first switching element (Q1), a second switching element (Q2), a third switching element (Q3) and a fourth switching element (Q4) (Chen; FIG. 7).
Chen teaches that a terminal of the first switching element (Q1) is connected to a terminal of the first battery cell (31a) and the first (Q1), second (Q2), third (Q3), and fourth (Q4) switching elements are connected in series arrangement, and a terminal of the fourth switching element (Q4) is connected to a terminal of the second battery cell (31b) (Chen; FIG. 7).
Chen discloses a capacitor (C), wherein a first terminal of the capacitor is connected to a first node located between the first (Q1) and second (Q2) switching elements, and a second terminal of the capacitor (C) is connected to a second node located between the third (Q3) and fourth (Q4) switching elements (Chen; FIG. 7). 
Chen discloses an inductor (L), wherein a first terminal of the inductor (L) is connected to a third node located between the second (Q2) and third (Q3) switching elements, and a second terminal of the inductor (L) is connected to a fourth node between the first (31a) and second (31b) battery cells (Chen; FIG. 7). 
Chen teaches that when the voltages of the first battery cell (31a) and the second battery cell (31b) are unbalanced, the control circuit (27) controls the switches, thus providing a driver signal to the first, second, third, and fourth switching elements to perform battery cell balancing between the first core (31a) and second core (31b) (Chen; FIG. 7; page 10, first full paragraph).
	Regarding claim 2, Chen discloses switching transistors (Q1-Q4) that may be a metal oxide semiconductor (MOS) tube (Chen; page 10, 3rd full paragraph).
Regarding claim 4, Chen teaches that a closed loop is formed by an activation of the first switching element (Q1) and the third switching element (Q3) causes current to flow from the first battery cell (31a) to the capacitor (C) and the inductor (L), and causes charges to flow from the capacitor (C) and the inductor (L) to the first battery cell (31a) as indicated by the arrows showing the current flow in FIG. 7 reproduced and annotated below (Chen; FIG. 7; page 10, last 3 paragraphs).

    PNG
    media_image1.png
    624
    542
    media_image1.png
    Greyscale

Regarding claim 5, Chen teaches that a closed loop is formed by an activation of the second switching element (Q2) and the fourth switching element (Q4) causes current to flow from the second battery cell (31b) to the capacitor (C) and the inductor (L), and causes charges to flow from the capacitor (C) and the inductor (L) to the second battery cell (31b) as indicated by the arrows showing the current flow in FIG. 7 reproduced and annotated below (Chen; FIG. 7; page 11, 3rd full paragraph).

    PNG
    media_image2.png
    624
    536
    media_image2.png
    Greyscale

Regarding claim 6, as discussed with claim 1, the first battery cell, the second battery cell and the device are disclosed.
Regarding claim 7, Chen discloses a device (Chen; FIG. 7) that includes a circuit coupled to a first battery cell (31a) and a second battery cell (31b) (Chen; FIG. 7). 
Chen discloses a first switching element (Q1), a second switching element (Q2), a third switching element (Q3) and a fourth switching element (Q4) (Chen; FIG. 7).
Chen teaches that a terminal of the first switching element is connected to a terminal of the first battery cell (31a) and the first (Q1), second (Q2), third (Q3), and fourth (Q4) switching elements are connected in series arrangement, and a terminal of the fourth switching element (Q4) is connected to a terminal of the second battery cell (31b) (Chen; FIG. 7).
Chen discloses a capacitor (C), wherein a first terminal of the capacitor is connected to a first node located between the first (Q1) and second (Q2) switching elements, and a second terminal of the capacitor (C) is connected to a second node located between the third (Q3) and fourth (Q4) switching elements (Chen; FIG. 7). 
Chen discloses an inductor (L), wherein a first terminal of the inductor (L) is connected to a third node located between the second (Q2) and third (Q3) switching elements, and a second terminal of the inductor (L) is connected to a fourth node between the first (31a) and second (31b) battery cells (Chen; FIG. 7). 
Chen discloses a controller (27) that controls the switches (Q1-Q4), thus providing a driver signal to the first, second, third, and fourth switching elements to perform battery cell balancing between the first core (31a) and second core (31b) (Chen; FIG. 7; page 10, first full paragraph).
Regarding claim 8, Chen discloses switching transistors (Q1-Q4) that may be a metal oxide semiconductor (MOS) tube (Chen; page 10, 3rd full paragraph).
Regarding claim 12, Chen teaches that a closed loop is formed by an activation of the first switching element (Q1) and the third switching element (Q3) causes current to flow from the first battery cell (31a) to the capacitor (C) and the inductor (L), and causes charges to flow from the capacitor (C) and the inductor (L) to the first battery cell (31a) as indicated by the arrows showing the current flow in FIG. 7 reproduced and annotated below (Chen; FIG. 7; page 10, last 3 paragraphs).

    PNG
    media_image1.png
    624
    542
    media_image1.png
    Greyscale

Regarding claim 13, Chen teaches that a closed loop is formed by an activation of the second switching element (Q2) and the fourth switching element (Q4) causes current to flow from the second battery cell (31b) to the capacitor (C) and the inductor (L), and causes charges to flow from the capacitor (C) and the inductor (L) to the second battery cell (31b) as indicated by the arrows showing the current flow in FIG. 7 reproduced and annotated below (Chen; FIG. 7; 3rd full paragraph).

    PNG
    media_image2.png
    624
    536
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. WO2018068523A1 and in further view of Peterson US6140800A.
Regarding claim 3, Chen is silent as to a second capacitor, wherein a first terminal of the second capacitor is connected to a fifth node located between the first switching element and the first battery cell, and a second terminal of the second capacitor is connected to the second terminal of the inductor; and a third capacitor, wherein a first terminal of the third capacitor is connected to a sixth node located between the fourth switching element and the second battery cell, and a second terminal of the third capacitor is connected to the second terminal of the inductor.
Peterson discloses a capacitor (154), wherein a first terminal of the capacitor is connected (154) to a node located between the switching element (130) and the  battery (102), and a second terminal of the capacitor (154) is connected a terminal of the inductor (116) (Peterson; FIG. 4; column 5, lines 27-37). 
Peterson teaches another capacitor (156), wherein a first terminal of the capacitor (156) is connected to a node located between the switching element (132) and the battery (104), and a second terminal of the capacitor (156) is connected to a terminal of the inductor (116) (Peterson; FIG. 4; column 5, lines 27-37).
It would be obvious to a person of ordinary skill in the art to provide the capacitors of Peterson in order to provide a low impedance AC bypass circuits so that resonant currents will flow through the capacitors rather than through the batteries thus avoiding losses and degradation from circulating resonant currents (Peterson; column 5, lines 32-37).
Regarding claim 9, Chen is silent as to a second capacitor, wherein a first terminal of the second capacitor is connected to a fifth node located between the first switching element and the first battery cell, and a second terminal of the second capacitor is connected to the second terminal of the inductor; and a third capacitor, wherein a first terminal of the third capacitor is connected to a sixth node located between the fourth switching element and the second battery cell, and a second terminal of the third capacitor is connected to the second terminal of the inductor.
Peterson discloses a capacitor (154), wherein a first terminal of the capacitor (154) is connected to a node located between the switching element (130) and the  battery (102), and a second terminal of the capacitor (154) is connected a terminal of the inductor (116) (Peterson; FIG. 4; column 5, lines 27-37). 
Peterson teaches another capacitor (156), wherein a first terminal of the capacitor (156) is connected to a node located between the switching element (132) and the battery (104), and a second terminal of the capacitor (156) is connected to a terminal of the inductor (116) (Peterson; FIG. 4; column 5, lines 27-37).
It would be obvious to a person of ordinary skill in the art to provide the capacitors of Peterson in order to provide a low impedance AC bypass circuits so that resonant currents will flow through the capacitors rather than through the batteries thus avoiding losses and degradation from circulating resonant currents (Peterson; column 5, lines 32-37).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. WO2018068523A1 in view of Taurand WO2005031943A1 and further evidenced by Holt, “A Deeper Look into Difference Amplifiers” Analog Dialogue 48-02, February (2014).
Regarding claim 10, Chen does not directly disclose that the controller includes a first amplifier configured to determine a voltage difference between the first and second voltages; a second amplifier configured to determine a current difference between the current of the inductor and a current limit of the inductor; a signal generator configured to generate a control signal based on the voltage difference and the current difference; a pulse width modulator configured to perform pulse width modulation on the control signal with a predetermined signal to generate a plurality of pulse width modulated signals; and a gate driver configured to generate the plurality of driver signals based on the plurality of pulse width modulator signals.
Taurand discloses determining a voltage difference between the two cells of the battery based on the first and second voltages (Taurand; page 2; lines 65-66).
Taurand discloses determining a current difference between the average current of the inductor and a current setpoint, or limit, of the inductor (Taurand; page 4, 131-132).
Taurand discloses generating a control signal to the switches based on the current difference and the voltage difference (Taurand; page 4, lines 122-132).
Taurand discloses the switches being controlled by a pulse with modulation (PWM) circuit (Taurand; page 4, lines 131-133). Thus, performing pulse width modulation on the control signal with a predetermined signal to generate a plurality of pulse width modulated signals, where the signals go to each of the switches (Taurand; page 6, lines 131-132). 
Taurand teaches that the switches are controlled by a PWM signal, thus, it follows that the PWM signal generates a plurality of driver signals based on the plurality of pulse width modulated signals (Taurand; page 4, 131-132).
It would be obvious to one of ordinary skill in the art to replace the controller of Chen with the controller of Taurand in order to control the balancing to protect against overvoltages and achieve long life and high reliability of the batteries (Taurand; pages 1-2, lines 32-40).
Taurand does not specifically teach that it is amplifiers that determine the voltage difference. 
However, amplifiers are well known in the art to compare differences in voltages as evidenced by Holt which discusses using a difference amplifier to determine the difference (Vout) between a first (V1) and second (V2) voltage input (Holt, Introduction).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. WO2018068523A1 in view of Shinpo US6404165B1 in further view of Taurand WO2005031943A1 as evidenced by Holt, “A Deeper Look into Difference Amplifiers” Analog Dialogue 48-02, February (2014).
Regarding claim 11, Ma does not directly disclose the controller including an averager configured to determine an average voltage between a first voltage of the first battery cell and a second voltage of the second battery cell; a first amplifier configured to determine a first voltage difference between the average voltage and the first voltage of the first battery cell; a second amplifier configured to determine a second voltage difference between the average voltage and the second voltage of the second battery cell; a third amplifier configured to determine a current difference between the current of the inductor and a current limit of the inductor; a first signal generator configured to generate a control signal based on the first voltage difference and the current difference; a second signal generator configured to generate a second control signal based on the second voltage difference and the current difference; a pulse width modulator configured to perform pulse width modulation on the first control signal, the second control signal, and a predetermined signal to generate a plurality of pulse width modulator signals; and a gate driver configured to generate the plurality of driver signals based on the plurality of pulse width modulator signals.
Shinpo discloses determining a mean voltage of all the battery cells (Shinpo; column 9, lines 57-58). 
Shinpo discloses determining a first voltage difference between the mean voltage and the  voltage of the first battery cell group which includes either a single battery cell or a plurality of plurality cells (Shinpo; column 9, lines 57-62).
Shinpo discloses determining a second voltage difference between the mean voltage and the voltage of the second battery cell group (Shinpo; column 9, 62-64).
It would be obvious to one of ordinary skill in the art to provide the comparison of Shinpo with Chen in order to equalize the voltages of a plurality of batteries simply and quickly even in a not fully charged state (Shinpo; column 3, lines 3-8).
Shinpo does not explicitly disclose a first amplifier, a second amplifier, a third amplifier configured to determine a current difference between the current of the inductor and a current limit of the inductor; a first signal generator configured to generate a control signal based on the first voltage difference and the current difference; a second signal generator configured to generate a second control signal based on the second voltage difference and the current difference; a pulse width modulator configured to perform pulse width modulation on the first control signal, the second control signal, and a predetermined signal to generate a plurality of pulse width modulator signals; and a gate driver configured to generate the plurality of driver signals based on the plurality of pulse width modulator signals
Taurand discloses determining a current difference between the average current of the inductor and a current setpoint, or limit, of the inductor (Taurand; page 4, 131-132).Taurand discloses generating a control signal to the switches based on the current difference (Taurand; page 4, lines 131-132).
Taurand discloses generating a control signal to the switches based on the current difference and the voltage difference (Taurand; page 4, lines 122-132).
Although Taurand does not disclose a plurality of signal generators, it would be obvious to a person of ordinary skill to use the determined multiple voltage differences of Shinpo to duplicate the signal generation of Taurand in order to provide signals according to each voltage difference.
Taurand discloses the switches being controlled by a pulse with modulation (PWM) circuit (Taurand; page 4, lines 131-133). Thus, performing pulse width modulation on the control signal with a predetermined signal to generate a plurality of pulse width modulated signals (Taurand; page 6, lines 216-222). 
Taurand teaches that the switches are controlled by a PWM signal, thus, it follows that the PWM signal generates a plurality of driver signals based on the plurality of pulse width modulated signals (Taurand; page 4, 131-132).
It would be obvious to one of ordinary skill in the art to replace the controller of Chen with the controller of Taurand in order to control the balancing to protect against overvoltages and achieve long life and high reliability of the batteries (Taurand; pages 1-2, lines 32-40).
Taurand does not specifically teach that it is amplifiers that determine the  differences. 
However, amplifiers are well known in the art to compare differences in voltages as evidenced by Holt which discusses using a difference amplifier to determine the difference (Vout) between a first (V1) and second (V2) voltage input (Holt, Introduction).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. WO2018068523A1 in view of Ma et al. "A hardware efficient lithium-ion cell balancing technique utilizing low-volume hybrid DC-DC converter," IECON 2017 - 43rd Annual Conference of the IEEE Industrial Electronics Society, 2017, pp. 566-570.
Regarding claim 14, Chen does not explicitly teach identifying at least one switching element among the first, second, third, and fourth switching elements based on a current level of the inductor; and activate the at least one identified switching element to perform the battery cell balancing between the first and second battery cells.
Ma discloses detecting the voltage between each of the terminals of an inductor (Lr) (Ma; page 567, first full paragraph). As illustrated in FIGS. 10-13, using the current through the inductor (iLr). When the voltage difference is zero, the batteries become zero. However, when not zero, if the current is detected to be higher than a reference (or the difference of voltages is detected to be larger), switches are  is identified that will control the current flow in order to balance the batteries (battery 1 and battery 2) (Ma; page 568, second column, second paragraph).  Thus, Ma teaches identifying at least one switching element among the first, second, third, and fourth switching elements based on a current level of the inductor being less than a reference. 
Ma teaches sending a gating signal to activate the at least one identified switching element to perform the battery cell balancing between the first and second battery cells and keeping the capacitor (Cfly) in parallel with the battery that has a higher potential (Ma; page 568, second column, second paragraph).
It would be obvious to one of ordinary skill in the art to provide the switching determination of Ma to the circuit of Chen in order to increase the sustainability of single cells in a chain of batteries, therefore increasing the battery life (Ma; page 566, second column).

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. WO2018068523A1 and in further view of Taurand WO2005031943A1.
Regarding claim 15, Chen discloses an equalization, or balancing, method for a pair of battery cells (31a, 31b) (Chen; FIG. 7). 
Chen teaches that first battery cell (31a) and the second battery cell (31b) are connected in a series arrangement (Chen; FIG. 7). 
Chen teaches that a first terminal of the inductor (L) is connected to a node located between the first (31a) and second battery cells (31b) (Chen; FIG. 7).
Chen teaches that when the voltages of the first battery cell (31a) and the second battery cell (31b) are unbalanced, the control circuit (27) controls the switches, thus providing a driver signal to the first, second, third, and fourth switching elements to perform battery cell balancing between the first core (31a) and second core (31b) (Chen; FIG. 7; page 10, first full paragraph).Chen teaches that a terminal of the first switching element (Q1) is connected to a terminal of the first battery cell (31a) (Chen; FIG. 7).
Chen teaches a second switching element (Q2) connected to the first switching element (Q1) in series arrangement, wherein a first terminal of a capacitor (C) in the circuit is connected to a node located between the first (Q1) and second (Q2) switching elements (Chen; FIG. 7).
Chen discloses a third switching element (Q3) connected to the second switching element (Q2) in series arrangement, wherein a second terminal of the inductor (L) is connected to a node located between the second (Q2) and third (Q3) switching elements(Chen; FIG. 7).
Chen discloses a fourth switching element (Q4) connected to the third switching element (Q3) in series arrangement, wherein a second terminal of the capacitor (C) is connected to a node located between the third (Q3) and fourth (Q4) switching elements, and the fourth (Q4) switching element is connected to the second battery cell (31b) (Chen; FIG. 7).
Chen does not explicitly disclose detecting a first voltage of a first battery cell and a second voltage of a second battery cell, determining at least one voltage difference based on the first and second voltages; detecting a current of an inductor in a circuit coupled to the first battery cell and the second battery cell, determining a current difference between the current of the inductor and a current limit of the inductor; generating a control signal based on the at least one voltage difference and the current difference; performing pulse width modulation on the control signal with a predetermined signal to generate a plurality of pulse width modulated signals; generating a plurality of driver signals based on the plurality of pulse width modulated signals.
Taurand discloses a voltage measuring circuit for measuring the voltage at the terminals of the dipoles (E1, E2), or batteries (Taurand; page 4, lines 133-134). 
Taurand discloses determining a voltage difference between the two cells of the battery based on the first and second voltages (Taurand; page 2; lines 65-66).
Taurand discloses determining an average current of an inductor in a circuit coupled to the first battery cell (E1) and the second battery cell (E2) (Taurand; page 4, lines 122-130).
Taurand discloses determining a current difference between the average current of the inductor and a current setpoint, or limit, of the inductor (Taurand; page 4, 131-132).
Taurand discloses generating a control signal to the switches based on the current difference (Taurand; page 4, lines 131-132).
Taurand discloses the switches being controlled by a pulse with modulation (PWM) circuit (Taurand; page 4, lines 131-133). Thus, performing pulse width modulation on the control signal with a predetermined signal to generate a plurality of pulse width modulated signals (Taurand; page 6, lines 216-222). 
Taurand teaches that the switches are controlled by a PWM signal, thus, it follows that the PWM signal generates a plurality of driver signals based on the plurality of pulse width modulated signals (Taurand; page 4, 131-132).
It would be obvious to one of ordinary skill in the art to replace the controller of Chen with the controller of Taurand in order to control the balancing to protect against overvoltages and achieve long life and high reliability of the batteries (Taurand; pages 1-2, lines 32-40).
Regarding claim 16, Chen discloses switching transistors (Q1-Q4) that may be a metal oxide semiconductor (MOS) tube (Chen; page 10, 3rd full paragraph).
Regarding claim 17, Chen teaches that a closed loop is formed by an activation of the first switching element (Q1) and the third switching element (Q3) causes current to flow from the first battery cell (31a) to the capacitor (C) and the inductor (L), and causes charges to flow from the capacitor (C) and the inductor (L) to the first battery cell (31a) as indicated by the arrows showing the current flow in FIG. 7 reproduced and annotated below (Chen; FIG. 7; page 10, last 3 paragraphs).

    PNG
    media_image1.png
    624
    542
    media_image1.png
    Greyscale

Regarding claim 18, Chen teaches that a closed loop is formed by an activation of the second switching element (Q2) and the fourth switching element (Q4) causes current to flow from the second battery cell (31b) to the capacitor (C) and the inductor (L), and causes charges to flow from the capacitor (C) and the inductor (L) to the second battery cell (31b) as indicated by the arrows showing the current flow in FIG. 7 reproduced and annotated below (Chen; FIG. 7; page 11, 3rd full paragraph).

    PNG
    media_image2.png
    624
    536
    media_image2.png
    Greyscale


Regarding claim 19, Chen does not explicitly disclose that the at least one voltage difference comprises a voltage difference between the first voltage and the second voltage.
Taurand discloses determining a voltage difference between the two cells of the battery based on the first and second voltages (Taurand; page 2; lines 65-66).
It would be obvious to one of ordinary skill in the art to replace the controller of Chen with the controller of Taurand in order to control the balancing to protect against overvoltages and achieve long life and high reliability of the batteries (Taurand; pages 1-2, lines 32-40).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. WO2018068523A1 in view of Taurand WO2005031943A1 and in further view of Shinpo US6404165B1.
Regarding claim 20, Chen does not explicitly discloses that the at least one voltage difference comprises a first voltage difference and a second voltage difference, and determining the at least one voltage difference based on the first and second voltages comprises: determining an average voltage between the first and second voltages; determining a first voltage difference between the average voltage and the first voltage of the first battery cell; determining a second voltage difference between the average voltage and the second voltage of the first battery cell.
Shinpo discloses determining a mean voltage of all the battery cells (Shinpo; column 9, lines 57-58). 
Shinpo discloses determining a first voltage difference between the mean voltage and the  voltage of the first battery cell group which includes either a single battery cell or a plurality of plurality cells (Shinpo; column 9, lines 57-62). 
Shinpo discloses determining a second voltage difference between the mean voltage and the voltage of the second battery cell group (Shinpo; column 9, 62-64).
It would be obvious to one of ordinary skill in the art to provide the comparison of Shinpo with Chen in order to equalize the voltages of a plurality of batteries simply and quickly even in a not fully charged state (Shinpo; column 3, lines 3-8).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Aiura US20130187612A1 discloses an inductor connected between two switches and batteries, however, this reference does not illustrate all four switches being arranged in series.
Xu et al. US20160043659A1 includes the arrangement of switches in series with the claimed capacitors, however, the reference does not include an inductor.
Sutardja US20130300344A1 includes the PWM control module and switches with an inductor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        




/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859